DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021, has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its depending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the penetrating hole" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. Only a “first penetrating hole” and a “second penetrating hole” have been introduced.
Claim 6 recites the limitation "the penetrating hole" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Only a “first penetrating hole” and a “second penetrating hole” have been introduced.
Claim 19 recites the limitation "the penetrating hole" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Only a “first penetrating hole” and a “second penetrating hole” have been introduced.
Claim 21 recites the limitation "the penetrating hole" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Only a “first penetrating hole” and a “second penetrating hole” have been introduced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4, 6, 12, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukudome et al. (US Publication 2008/0043400).
In re claim 1, Fukudome discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body (18 – Figure 2, ¶50-51) including a first main surface (16 – Figure 2, ¶50) and a second main surface (17 – Figure 2, ¶50) that face in a first direction, 
first internal electrodes (5 – Figure 2, ¶51) and second internal electrodes (6 – Figure 2, ¶51) laminated in the first direction, and 
a first penetrating hole (hole through which 37 passes – Figure 2, ¶71) that penetrates through an entirety of the ceramic body (Figure 2) from the first main surface (16 – Figure 2) to the second main surface (17 – Figure 2), the first penetrating hole having a diameter that decreases from the first main surface toward the second main surface and including a first tapered surface (See 47, 48 – Figure 5, ¶74-75) and 
a second penetrating hole (hole through which 38 passes – Figure 2, ¶71) that penetrates through an entirety of the ceramic body from the first main surface (16 – Figure 2) to the second main surface (17 – Figure 2), the second penetrating hole having a diameter that decreases from the first main surface toward the second main surface and including a second tapered surface (See 47, 48 – Figure 5, ¶74-75) (See 77, 78 – Figure 8, ¶92); and 
an external electrode including 
a first conductive layer (37, 38 – Figure 2) disposed along the first tapered surface and the second tapered surface (Figure 2, Figure 5), and 
a second conductive layer (12, 13 – Figure 2, ¶50) disposed along the first main surface (16 – Figure 2) and connected to the first conductive layer (37, 38 – Figure 2), 

wherein the first penetrating hole (hole through which 37 passes – Figure 2) is disposed on a first end portion of the ceramic body (left end of 18 – Figure 2) and the second penetrating hole (hole through which 38 passes – Figure 2) is disposed on a second end portion (right end of 18 – Figure 2) of the ceramic body opposite from the first end portion in a second direction orthogonal to the first direction (Figure 2).
In re claim 2, Fukudome discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Fukudome further discloses the penetrating hole includes a plurality of penetrating holes (holes through which 37 and 38 pass – Figure 2) provided to each of the first external electrode (12 and 37 – Figure 2) and the second external electrode (13 and 38 – Figure 2).
In re claim 4, Fukudome discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body (18 – Figure 2) including a first main surface (16 – Figure 2) and a second main surface (17 – Figure 2) that face in a first direction, internal electrodes (5, 6-  Figure 2) laminated in the first direction, and a penetrating hole (9 – Figure 2, ¶54) that has a diameter decreasing from the first main surface toward the second main surface and includes a tapered surface (See Figure 5, Figure 8), 
the internal electrodes being exposed on the tapered surface (Figure 1, Figure 2, Figure 5, Figure 7); and 
an external electrode including a first conductive layer (37, 38 – Figure 2) disposed along the tapered surface, and a second conductive layer (12, 13 – Figure 2) disposed along 
In re claim 6, Fukudome discloses a circuit board, comprising: 
the multi-layer ceramic electronic component according to claim 1 (See Rejection of Claim 1 above); and 
a wiring board that faces the first main surface, the external electrode being bonded to the wiring board by solder (¶29-30, ¶58; Note that the Examiner is taking surface 17 to be the first main surface here).
In re claim 12, Fukudome discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body (18 – Figure 2) including a first main surface (16 – Figure 2) and a second main surface (17 – Figure 2) that face in a first direction, first (5 – Figure 2) and second internal electrodes (6 – Figure 2) laminated in the first direction, and a penetrating hole (9 – Figure 2, ¶54) that has a diameter decreasing from the first main surface toward the second main surface and includes a tapered surface (See Figure 5, See Figure 8); and 
an external electrode including a first conductive layer (37, 38 – Figure 2) disposed along the tapered surface (Figure 2, Figure 5, Figure 8), and a second conductive layer (12, 13 – Figure 2) disposed along the first main surface and connected to the first conductive layer (Figure 2), wherein 
the external electrode includes a first external electrode (12 and 37 – Figure 2) connected to the first internal electrodes (5 – Figure 2) and a second external electrode (13 and 38 – Figure 2) connected to the second internal electrodes (6 – Figure 2), a polarity of the first 
In re claim 13, Fukudome discloses the multi-layer ceramic electronic component according to claim 12, as explained above. Fukudome further discloses the penetrating hole includes a plurality of penetrating holes (holes through which 37 and 38 pass – Figure 2) provided to each of the first external electrode (12 and 37 – Figure 2) and the second external electrode (13 and 38 – Figure 2).
In re claim 17, Fukudome discloses a circuit board, comprising: 
the multi-layer ceramic electronic component according to claim 1 (See Rejection of Claim 12 above); and 
a wiring board that faces the first main surface, the external electrode being bonded to the wiring board by solder (¶29-30, ¶58; Note that the Examiner is taking surface 17 to be the first main surface here).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3, 14, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukudome et al. (US Publication 2008/0043400).
In re claim 3, Fukudome discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Fukudome does not explicitly disclose wherein the ceramic body has a dimension in the first direction that is 200 µm or less. However, it is well-known in the art that altering the thickness of the ceramic and electrode layers affects the capacitance of the device. It would have been an obvious matter of design choice to alter the thickness of the laminated layers, and thus the thickness of the device to achieve a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 14, Fukudome discloses the multi-layer ceramic electronic component according to claim 12, as explained above. Fukudome does not explicitly disclose wherein the ceramic body has a dimension in the first direction that is 200 µm or less. However, it is well-known in the art that altering the thickness of the ceramic and electrode layers affects the capacitance of the device. It would have been an obvious matter of design choice to alter the thickness of the laminated layers, and thus the thickness of the device to achieve a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 19, Fukudome discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Fukudome further discloses the diameter of the penetrating hole in the first surface is larger than a diameter of the penetrating hole in the second main surface (See Figure 5, ¶74-75). 
In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 20, Fukudome discloses the multi-layer ceramic electronic component according to claim 12, as explained above. Fukudome further discloses the diameter of the penetrating hole in the first surface is larger than a diameter of the penetrating hole in the second main surface (See Figure 5, ¶74-75). 
Fukudome does not explicitly disclose the diameter of the penetrating hole in the first surface is 30 µm or less. However, it is well-known in the art that adjusting the diameter of the through-hole affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the diameter of the through-hole to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 21, Fukudome discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Fukudome further discloses the diameter of the penetrating hole in the first surface is larger than a diameter of the penetrating hole in the second main surface (See Figure 5, ¶74-75). 
Fukudome does not explicitly disclose the diameter of the penetrating hole in the first surface is 10 µm or less. However, it is well-known in the art that adjusting the diameter of the through-hole affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the diameter of the through-hole to achieve a device of desired In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 22, Fukudome discloses the multi-layer ceramic electronic component according to claim 12, as explained above. Fukudome further discloses the diameter of the penetrating hole in the first surface is larger than a diameter of the penetrating hole in the second main surface (See Figure 5, ¶74-75). 
Fukudome does not explicitly disclose the diameter of the penetrating hole in the first surface is 10 µm or less. However, it is well-known in the art that adjusting the diameter of the through-hole affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the diameter of the through-hole to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukudome et al. (US Publication 2008/0043400) in view of Han et al. (US Publication 2018/0144866).
In re claim 5, Fukudome discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Fukudome further discloses the ceramic body has a dimension in the second direction (dimension parallel to 16 – Figure 2) and has a dimension in a third direction (see Figure 1) orthogonal to the first direction and the second direction (Figure 1, Figure 2) and the first external electrode (12 and 37 – Figure 2) and the second external electrode (13 and 38 – Figure 2) are provided to both end portions in the second direction (Figure 2) (See also Figure 9). 

Han discloses the dimension in the third direction being smaller than the dimension in the second direction (Figure 2). It is also well-known in the art that reducing the number of laminations, and thus reducing the thickness of the device, alters the capacitance of the electronic component. It would have been an obvious matter of design choice to incorporate the dimensions as described by Han or use the well-known knowledge of adjusting the number of lamination layers to achieve a device of desired manufacturing specifications and capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 16, Fukudome discloses the multi-layer ceramic electronic component according to claim 12, as explained above. Fukudome further discloses the ceramic body has a dimension in the second direction (dimension parallel to 16 – Figure 2) and has a dimension in a third direction (see Figure 1) orthogonal to the first direction and the second direction (Figure 1, Figure 2) and the first external electrode (12 and 37 – Figure 2) and the second external electrode (13 and 38 – Figure 2) are provided to both end portions in the second direction (Figure 2) (See also Figure 9). 
Fukudome does not explicitly disclose the dimension in the third direction being smaller than the dimension in the second direction, andJ :\MIN\264\Amd-Resp\Response2.doc/cr/lcf4Docket No. MIN.264Serial No. 16/393,209 the first external electrode and the second external electrode are provided to both end portions in the second direction.
Han discloses the dimension in the third direction being smaller than the dimension in the second direction (Figure 2). It is also well-known in the art that reducing the number of laminations, and thus reducing the thickness of the device, alters the capacitance of the electronic component. It would have been an obvious matter of design choice to incorporate the In re Rose, 105 USPQ 237 (CCPA 1955).


Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the solder enters the penetrating hole of the multilayer ceramic capacitor. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848